KNOCH, Circuit Judge
(dissenting).
It seems to me inconsistent to sustain the District Court’s decision on the issue of arbitration of Shell’s right to contract out work and then to destroy the effect of that decision by holding that Shell must nevertheless arbitrate that part of the stated grievance which accuses Shell of discrimination against some employees on account of their union membership by contracting out work to a firm which hires other members of the same union.
I would affirm the decision of the District Court in toto.